FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2021

                                      No. 04-20-00467-CV

                IN THE COMMITMENT OF STEPHEN PATRICK BLACK

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 15-1805-CV
                           Honorable Gary L. Steel, Judge Presiding


                                         ORDER

        Appellant Stephen Patrick Black seeks to appeal the trial court’s interlocutory “Biennial
Review Order” signed on August 5, 2020 finding that “probable cause does not exist to believe
that [Black’s] behavioral abnormality has changed to the extent that he is no longer likely to
engage in a predatory act of sexual violence.” The order did not modify any of the requirements
of Black’s civil commitment pursuant to Chapter 841 of the Texas Health and Safety Code and
provided that “[a]ll requirements of the Final Judgment and Order of Commitment signed on
April 7, 2016 shall remain unchanged and in full force and effect.” As we noted in our previous
opinion addressing our jurisdiction over Black’s appeal from his first biennial review order, the
legislature did not specifically authorize an appeal from the trial court’s initial probable cause
determination in a biennial review and a biennial review order finding no probable cause does
not constitute a final judgment. See In re Commitment of Black, 594 S.W.3d 590, 593 (Tex.
App.—San Antonio 2019, no pet.); see also TEX. HEALTH & SAFETY CODE ANN. § 841.101-.103
(biennial review process), § 841.062(a) (specific authorization to appeal the factfinder’s
determination after a trial that a person is a sexually violent predator). Absent a final judgment
or specific legislative authorization to appeal an interlocutory order, we do not have jurisdiction
over this appeal. In re Commitment of Black, 594 S.W.3d at 593; see also In re Commitment of
Richards, 395 S.W.3d 905, 908 (Tex. App.—Beaumont 2013, pet. denied); In re Graves, No. 09-
17-00287-CV, 2017 WL 4319886, at *1 (Tex. App.—Beaumont Sept. 28, 2017, no pet.) (mem.
op.). We note that Black filed a motion requesting permission to appeal the interlocutory order
which was denied by the trial court.

        Accordingly, because it appears that we do not have jurisdiction over this appeal, we
order appellant Black to show cause in writing within fifteen (15) days from the date of this
order stating (i) why this appeal should not be dismissed for lack of jurisdiction and (ii) why this
appeal is not frivolous. See TEX. R. APP. P. 43.2(f), 45. All appellate deadlines are suspended
pending our determination of whether we have jurisdiction over this appeal.
                                                                             FILE COPY




                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court